•'
           Case 1:19-cr-00741-WHP Document 24 Filed 12/11/19 Page 1 of 12
                                     I


                                     \

     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
                                                         X

     UNITED STATES OF AMERICA                                SUPERSEDING INDICTMENT

                - v. -
                                                             Sl 19 Cr. 741 (WHP)
     BRYAN COHEN,

                      Defendant.

                         -   -   -       -   -   -   -   X

                                    COUNT ONE
                     {Conspiracy to Commit Securities Fraud)

          The Grand Jury charges:

                         Relevant Individuals and Entities

          1.    At all times relevant to this Indictment, Investment

     Bank A was a global investment banking advisory firm with

     offices in, among other locations, London, England, and

     Manhattan, New York.

          2.    At all times relevant to this Indictment, BRYAN COHEN,

     the defendant, was employed in the investment banking division

     of Investment Bank A, first as an associate in London, England,

     and later as a vice president in Manhattan, New York.

          3.    At all times relevant to this Indictment, a co-

     conspirator not named as a defendant herein ("CC-1") was a

     securities trader residing in Switzerland.

          4.   At all times relevant to this Indictment, Buffalo Wild

     Wings, Inc.    ("Buffalo") was a bar and restaurant chain
"        "                              ..       ..
             Case 1:19-cr-00741-WHP Document 24 Filed 12/11/19 Page 2 of 12



    headquartered in Minneapolis, Minnesota.           Buffalo's securities

    traded under the symbol "BWLD" on the NASDAQ.            During the

    relevant time period, Buffalo was a client of Investment Bank A.

                             The Insider Trading Scheme

          5.      By virtue of his employment at Investment Bank A,

    BRYAN COHEN, the defendant, had access to material, non-public

    information ("MNPI") relating to corporate transactions.              COHEN

    understood that such MNPI relating to corporate transactions was

    strictly confidential and that, pursuant to Investment Bank A's

    policies and procedures, he was prohibited from trading on such

    MNPI or sharing such MNPI for the purpose of enabling others to

    trade based on it.

          6.      Notwithstanding his duties to keep this MNPI

    confidential, from at least in or about 2015 through at least in

    or about 2017, BRYAN COHEN, the defendant, passed MNPI he had

    obtained from Investment Bank A to CC-1, with the understanding

    that CC-1 would trade based on that MNPI.           During the course of

    the scheme, COHEN provided both the facts of potential corporate

    acquisitions as well updates about how the deals were

    progressing over time to CC-1.

         7.      After receiving MNPI from BRYAN COHEN, the defendant,

    CC-1 traded upon that information, thereby earning substantial

    profits.     CC-1 executed such trades through, among other

    avenues, an investment fund (the "Fund") run by CC-1 and a

                                             2
      Case 1:19-cr-00741-WHP Document 24 Filed 12/11/19 Page 3 of 12



business associate of CC-l's (the "Associate").

     8.    In exchange for providing the MNPI from Investment

Bank A, CC-1 provided BRYAN COHEN, the defendant, with benefits,

including cash.

     9.    BRYAN COHEN, the defendant, also took steps to conceal

his unlawful scheme.    For example, COHEN and CC-1 communicated

through unregistered "burner" cellphones and arranged for cash

to be paid to COHEN in-person and through intermediaries.          After

he began working in New York, COHEN picked up burner phones at a

business run by the Associate in Manhattan, New York (the

"Business").

                         Statutory Allegations

     10.   From at least in or about 2015 through in or about

2017, in the Southern District of New York and elsewhere, BRYAN

COHEN, the defendant, and others known and unknown, willfully

and knowingly combined, conspired, confederated, and agreed

together and with each other to commit an offense against the

United States, to wit, securities fraud, in violation of Title

15, United States Code, Sections 78j (b) and 78ff, and Title 17,

Code of Federal Regulations, Section 240.l0b-5.

     11.   It was a part and an object of the conspiracy that

BRYAN COHEN, the defendant, and others known and unknown,

willfully and knowingly, directly and indirectly, by the use of

means and instrumentalities of interstate commerce, and of the

                                    3
      Case 1:19-cr-00741-WHP Document 24 Filed 12/11/19 Page 4 of 12



mails, and of facilities of national securities exchanges, would

and did use and employ, in connection with the purchase and sale

of securities, manipulative and deceptive devices and

contrivances in violation of Title 17, Code of Federal

Regulations, Section 240.l0b-5, by:      (a) employing devices,

schemes, and artifices to defraud;      (b) making untrue statements

of material fact and omitting to state material facts necessary

in order to make the statements made, in the light of the

circumstances under which they were made, not misleading; and

 (c) engaging in acts, practices, and courses of business which

operated and would operate as a fraud and deceit upon persons.

                               Overt Acts

     12.   In furtherance of the conspiracy, and to effect the

illegal objects thereof, BRYAN COHEN, the defendant, and others

 known and unknown, committed the following overt acts, among

others, in the Southern District of New York and elsewhere:

           a.    On or about September 12, 2017, COHEN

communicated by phone with an individual working at the Business

 in Manhattan, New York from which COHEN picked up burner phones.

           b.    In or about October 2017, COHEN, while employed

at Investment Bank A in Manhattan, New York, accessed documents

and information related to a potential acquisition of Buffalo.




                                    4
      Case 1:19-cr-00741-WHP Document 24 Filed 12/11/19 Page 5 of 12



           c.   In or about November 2017, the Fund purchased at

least approximately 20,000 Buffalo contracts-for-difference

using an online brokerage account.

            (Title 18, United States Code, Section 371.)

                            COUNT TWO
      (Conspiracy to Commit Wire Fraud and Securities Fraud)

     The Grand Jury further charges:

     13.   The allegations contained in paragraphs 1 through 9

and 12 of this Indictment are hereby repeated, realleged, and

incorporated by reference, as if fully set forth herein.

     14.   From at least in or about 2015 through in or about

2017, in the Southern District of New York and elsewhere, BRYAN

COHEN, the defendant, and others known and unknown, willfully

and knowingly, did combine, conspire, confederate, and agree

together and with each other to commit (a) wire fraud, in

violation of Title 18, United States Code, Section 1343; and (b)

securities fraud,   in violation of Title 18, United States Code,

Section 1348.

     15.   It was a part and an object of the conspiracy that

BRYAN COHEN, the defendant, and others known and unknown,

willfully and knowingly, having devised and intending to devise

a scheme and artifice to defraud, and for obtaining money and

property by means of false and fraudulent pretenses,

representations, and promises, would and did transmit and cause



                                    5
        Case 1:19-cr-00741-WHP Document 24 Filed 12/11/19 Page 6 of 12



to be transmitted by means of wire, radio, and television

communication in interstate and foreign commerce, writings,

signs, signals, pictures, and sounds for the purpose of

executing such scheme and artifice, in violation of Title 18,

United States Code, Section 1343.

        16.   It was further a part and an object of the conspiracy

that BRYAN COHEN, the defendant, and others known and known,

willfully and knowingly would and did execute a scheme and

artifice to (a) defraud persons in connection with securities of

an issuer with a class of securities registered under Section 12

of the Securities Exchange Act of 1934 and that was required to

file reports under Section 15(d) of the Securities Exchange Act

of 1934, and (b) obtain, by means of false and fraudulent

pretenses, representations, and promises, money and property in

connection with the purchase and sale of securities of an issuer

with a class of securities registered under Section 12 of the

Securities Exchange Act of 1934 and that was required to file

reports under Section 15(d) of the Securities Exchange Act of

1934, in violation of Title 18, United States Code, Section

1348.

              (Title 18, United States Code, Section 1349.)




                                      6
     Case 1:19-cr-00741-WHP Document 24 Filed 12/11/19 Page 7 of 12



                            COUNT THREE
                         (Securities Fraud)

     The Grand Jury further charges:

     17.   The allegations contained in paragraphs 1 through 9

and 12 of this Indictment are hereby repeated, realleged, and

incorporated by reference, as if fully set forth herein.

     18.   In or about October and November 2017, in the Southern

District of New York and elsewhere, BRYAN COHEN, the defendant,

willfully and knowingly, directly and indirectly, by the use of

means and instrumentalities of interstate commerce, and of the

mails, and of facilities of national securities exchanges, used

and employed in connection with the purchase and sale of

securities manipulative and deceptive devices and contrivances,

in violation of Title 17, Code of Federal Regulations, Section

240.l0b-5, by:   (a) employing devices, schemes, and artifices to

defraud;   (b) making untrue statements of material fact and

omitting to state material facts necessary in order to make the

statements made, in the light of the circumstances under which

they were made, not misleading; and (c) engaging in acts,

practices, and courses of business which operated and would

operate as a fraud and deceit upon persons, to wit, in breach of

fiduciary and other duties, COHEN supplied CC-1 with MNPI from

Investment Bank A related to Buffalo, knowing that CC-1 would

use that information to execute timely, profitable securities



                                   7
      Case 1:19-cr-00741-WHP Document 24 Filed 12/11/19 Page 8 of 12



transactions, which CC-1 did.

      (Title 15, United States Code, Sections 78j (b) & 78ff;
  Title 17, Code of Federal Regulations, Section 240.lOb-5; and
             Title 18, United States Code, Section 2.)

                               COUNT FOUR
                              (Wire Fraud)


     The Grand Jury further charges:

     19.   The allegations contained in paragraphs 1 through 9

and 12 of this Indictment are hereby repeated, realleged, and

incorporated by reference, as if fully set forth herein.

     20.   From at least in or about 2015 through in or about

2017, in the southern District of New York and elsewhere, BRYAN

COHEN, the defendant, willfully and knowingly, having devised

and intending to devise a scheme and artifice to defraud, and

for obtaining money and property by means of false and

fraudulent pretenses, representations, and promises, transmitted

and caused to be transmitted by means of wire, radio, and

television communication in interstate and foreign commerce,

writings, signs, signals, pictures, and sounds for the purpose

of executing such scheme and artifice, to wit, through the use

of interstate wires, including interstate and international

telephone calls, COHEN participated in a scheme to defraud

Investment Bank A and Buffalo of valuable confidential

information by deceptively converting that information to his

own use and the use of another in breach of fiduciary and other



                                     8
      Case 1:19-cr-00741-WHP Document 24 Filed 12/11/19 Page 9 of 12



duties owed to those companies for the purpose of committing

insider trading.

       (Title 18, United States Code, Sections 1343 and 2.)

                              COUNT FIVE
                          (Securities Fraud)

     The Grand Jury further charges:

     21.   The allegations contained in paragraphs 1 through 9

and 12 of this Indictment are hereby repeated, realleged, and

incorporated by reference, as if fully set forth herein.

     22.   In or about October and November 2017, in the Southern

District of New York and elsewhere, BRYAN COHEN, the defendant,

willfully and knowingly executed a scheme and artifice to (a)

defraud persons in connection with securities of an issuer with

a class of securities registered under Section 12 of the

Securities Exchange Act of 1934 and that was required to file

reports under Section 15(d) of the Securities Exchange Act of

1934, and (b) obtain, by means of false and fraudulent

pretenses, representations, and promises, money and property in

connection with the purchase and sale of securities of an issuer

with a class of securities registered under Section 12 of the

Securities Exchange Act of 1934 and that was required to file

reports under Section 15(d) of the Securities Exchange Act of

1934, to wit, in breach of fiduciary and other duties, COHEN

supplied CC-1 with MNPI from Investment Bank A related to



                                    9
     Case 1:19-cr-00741-WHP Document 24 Filed 12/11/19 Page 10 of 12



Buffalo, knowing that CC-1 would use that information to execute

timely, profitable securities transactions, which CC-1 did.

         (Title 18, United States Code, Sections 1348 and 2.)

                         FORFEITURE ALLEGATION

     23.     As a result of committing one or more of the offenses

alleged in Counts One through Five of this Indictment, BRYAN

COHEN, the defendant, shall forfeit to the United States

pursuant to Title 18, United States Code, Section 981 (a) (1) (C)

and Title 28, United States Code, Section 2461, any and all

property, real and personal, that constitutes or is derived from

proceeds traceable to the commission of the offenses alleged in

Counts One through Five of this Indictment, that the defendant

personally obtained.

                      Substitute Assets Provision

     24.     If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             a.   cannot be located upon the exercise of due

diligence;

             b.   has been transferred or sold to, or deposited

with, a third party;

             c.   has been placed beyond the jurisdiction of the

court;

             d.   has been substantially diminished in value; or




                                   10
,.
     '   .,
              Case 1:19-cr-00741-WHP Document 24 Filed 12/11/19 Page 11 of 12



                   e.    has been commingled with other property which

cannot be divided without difficulty,

 it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any

other property of the defendant up to the value of the

forfeitable property described above.

                    (Title 18, United States Code, Section 981;
                    Title 21, United States Code, Section 853;
                 and Title 28, United States Code, Section 2461.)




                                          A~/pp~MV
                                          Attorney for the United States,
                                          Acting Under Authority Conferred
                                          by 28 U.S.C. § 515




                                            11
   ,.     .   ~



                  Case 1:19-cr-00741-WHP Document 24 Filed 12/11/19 Page 12 of 12



                             Form No. USA-33s-274           (Ed. 9-25-58)


                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


                                   UNITED STATES OF AMERICA

                                              -   V.   -


                                          BRYAN COHEN,


                                           Defendant.


                                    SUPERSEDING INDICTMENT

                                      Sl 19 Cr. 741 (WHP)

                           (Title 15, United States Code, Sections
                         78j (b) and 78ff; Title 17, Code of Federal
                          Regulations, Section 240.l0b-5 and Title
                          18, United States Code, Sections 2, 371,
                                     1343, 1348 and 1349.)




                                                             AUDREY STRAUSS
                                                           Attorney for the
                                                           United States
                                                           Acting Under
                                                            Authority
                                                           Conferred by
                                                           28 u.s.c. § 515




L.21 1l   le2o, q
